Case: 16-10477       Document: 00513866589         Page: 1     Date Filed: 02/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                     No. 16-10477                               FILED
                                   Summary Calendar                       February 7, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

HUGO ANGEL,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:06-CR-27-7


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Hugo Angel appeals the denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce his 235-month sentence, imposed following his
guilty-plea conviction for conspiracy to distribute and possess, with intent to
distribute, cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C) and 846.
Angel took part in an operation to transport cocaine from Mexico to the United
States; used the proceeds to purchase more inventory; and was paid for


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-10477     Document: 00513866589      Page: 2   Date Filed: 02/07/2017


                                  No. 16-10477

transporting and delivering the drugs and their proceeds. During one delivery-
trip, Angel and his conspirators were called to meet at a retail store, where
they were met by narcotics officers. Angel was later arrested, and ultimately
sentenced to the top of his advisory sentencing range under the Sentencing
Guidelines, based in part on his extensive prior criminal history, including
kidnapping three “juveniles and [transporting] them to Mexico where they
were beaten and threatened regarding a missing load of marijuana”.
      Angel based his pro se motion for a sentence reduction on the retroactive
provisions of Amendment 782 to the Guidelines.          See U.S.S.G. §§ 1B1.10,
2D1.1(c); see also Dillon v. United States, 560 U.S. 817, 825–26 (2010). The
court recognized Angel was eligible for a reduction under § 3582(c)(2), but
determined none was appropriate in the light of the applicable sentencing
factors and his post-sentencing conduct. See 18 U.S.C. § 3553(a).
      The denial of a § 3582(c)(2) motion for a sentence reduction is reviewed
for abuse of discretion. United States v. Henderson, 636 F.3d 713, 717 (5th Cir.
2011). “A district court abuses its discretion if it bases its decision on an error
of law or a clearly erroneous assessment of the evidence.” Id. (quoting United
States v. Smith, 417 F.3d 483, 486–87 (5th Cir. 2005)). A court must complete
the two-step inquiry applicable to § 3582(c)(2) motions by (1) determining
defendant’s eligibility for a reduction, and (2) considering the § 3553(a) factors.
See Henderson, 636 F.3d at 717–18; United States v. Larry, 632 F.3d 933, 936–
37 (5th Cir. 2011).
      Angel claimed, as support, for the reduction his completion of classes and
employment as an orderly. The Government acknowledged Angel is eligible
for reduction under the amended Guideline, but urged the court consider his
past criminal history, as well as violations committed in prison, including:
possession of a dangerous weapon; rioting; fighting with another inmate; and



                                        2
    Case: 16-10477     Document: 00513866589     Page: 3   Date Filed: 02/07/2017


                                  No. 16-10477

possession of an unauthorized item. The court denied the motion, “taking into
account the policy statement set forth in [Guideline] §1B1.10 and the
sentencing factors set forth in [§ 3553(a)]”.
      Angel contends the court’s order “just used a template with boiler plate
language” and failed to consider Guideline §1B1.10 and the 18 U.S.C. § 3553(a)
factors. Angel, however, does not show the court relied on erroneous findings
of fact or legal conclusions. See Henderson, 636 F.3d at 717. Nor does he show
the court failed to consider the factors it was required to consider, particularly
in the light of the court’s explicit statement to the contrary and the relevant
evidence presented to it. See Larry, 632 F.3d at 936. Consequently, Angel fails
to demonstrate the sentence-reduction denial was an abuse of discretion. See
Henderson, 636 F.3d at 717; Larry, 632 F.3d at 936; United States v. Evans,
587 F.3d 667, 672–74 (5th Cir. 2009).
      AFFIRMED.




                                        3